                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT'OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:20-CV-124-D



FIRST PROTECTIVE INSURANCE                     )
COMPANY,                                       )
                                               )
                              Plaintiff,       )
                                               )
                   v.                          )               ORDER
                                               )
LINDA RIKE,                                    )
                                               )
                              Defendant.       )


        On September 14, 2018, Hurricane Florence damaged Linda Rike' s ("Rike" or "defendant")

residence in Morehead City, North Carolina. Rike notified her insurance company, First Protective

Insurance Company ("First Protective" or ''plaintiff'), about the loss, but the parties could not agree

on what First Protective owed Rike under the policy. As part of the claims process and pursuant to

a provision in the insurance policy, First Protective invoked the appraisal process and each party

chose an appraiser. On March 19, 2020, each appraiser signed an Appraisal of Insurance Claim

Award Form ("Appraisal Award") detailing payments due to Rike. First Protective disputes the

amount in the Appraisal Award due to Rike for loss of use of the property.

       On June 19, 2020, First Protective filed a complaint against Rike seeking a declaratory

judgment [D.E. 1]. First Protective seeks a declaration that the Appraisal Award is invalid. See id.

On July 10, 2020, Rike answered, moved to dismiss for failure to state a claim, and counterclaimed

for (1) breach of contract, (2) breach of the covenant of good faith and fair dealing, and (3) unfair

and deceptive trade practices in violation ofN.C. Gen. Stat.§ 75-1.1 ("UDTPA") [D.E. 8].




           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 1 of 26
       On August 13, 2020, Rike moved for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) [D.E. 11] and filed a memorandum in support [D.E. 12]. Rike asks the court to

dismiss First Protective's declaratory judgment claim and to grant judgment on the pleadings

concerning Rike' s counterclaims. On September 17, 2020, First Protective responded in opposition

[D.E. 17]. On September 30, 2020, Rike replied [D.E. 20]. As explained below, the court grants
                                                                                       c--

Rike' s motion for judgment on the pleadings and dismisses First Protective' s declaratory judgment

claim that the Appraisal Award is invalid. The court also grants Rike's motion for judgment on the

pleadings on her breach of contract counterclaim. The court denies Rike's motion for judgment on

the pleadings on her counterclaim for breach of the covenant of good faith and fair dealings and her

UDTPA counterclaim.

                                                 I.

       First Protective issued a homeowner' s insurance policy ("First Protective Policy'' or

''policy'') covering Rike's residence in Morehead City, North Carolina, from May 18, 2018, to May

18, 2019. See Compl. [D.E. 1] 2; [D.E. 1-i']. The First Protective Policy contains a Duties After

Loss provision which provides, in part:

       SECTION I- CONDmONS

       C. Duties After Loss
               In case of a loss to covered property, we have no duty to provide coverage
               under this policy if the failure to comply with the following duties is
               prejudicial to us. These duties must be performed either by you, an "insured"
               seeking coverage, or a representative of either:

               S. Cooperate with us in the investigation of a claim;

               8. Send to us, within 60 days after our request, your signed, sworn proof of
               loss which sets forth, to the best of your knowledge and belief:

                      g. Receipts for additional living expenses incurred and records that
                      support the fair rental value loss ...

                                                 2

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 2 of 26
[D.E. 1-1] 25. The policy also contains an appraisal provision which provides, in part:

       SECTION I - CONDffiONS

       F. Appraisal
             Hyou and we fail to agree on the value or amount of any item or loss,
             either may demand an appraisal of the loss. In this event, each party will
             choose a competent and impartial appraiser within 20 days after receiving a
             written request from the other. The two appraisers will choose an umpire.
             If they cannot agree upon an umpire within 15 days, you or we may request
             that a choice be made by a judge of a court of record in the state where the
               ''residence premises" is located. The appraisers will separately set the
               amountofloss. lithe appraisers submit a written report of an agreement
               to us, the amount agreed upon will be the amount of loss. H they fail to
               agree, they will submit their differences to the umpire. A decision
               agreed to -by any two will set the amount of loss. Each party will:
        1. Pay its own appraiser; and
       2. Bear the expenses ofthe appraisal and umpire equally.

Id. at 26 (emphasis added). The First Protective policy also contains a Loss Payment provision,

which provides, in part, for the following:

       SECTION I - CONDffiONS

       J. Loss Payment
             We will adjust all losses with you. We will pay you unless some other person
             is named in the policy or is legally entitled to receive payment. Loss will be
             payable 60 days after we receive your proof of loss and:
                    a. Reach an agreement with you;
                    b. There is an entry of a final judgment; or
                    c. There is a filing of an appraisal award with us.

 Id. at 27 (emphasis added).

       On September 15, 2018, First Protective began its loss adjustment of Rike' s property when

it transmitted a Catastrophe Claim Notification. See Compl. 1 12; Countercl. [D.E. 8] 1 8. On

September 18, 2018, First Protective' s estimator inspected Rike' s property, established an estimate

to repair the dwelling, provided First Protective an estimate, and First Protective issued payment to

Rike under Coverage A (i.e., the dwelling). See Compl. 1 13; Countercl. 19. Rike did not agree


                                                 3

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 3 of 26
with First Protective's estimate. On January 9, 2019, Rike provided an estimate for repairs to the

property. See Compl.     ,r 14; Countercl. ,r 9.   Due to the significant difference between the two

estimates, First Protective ordered another inspection ofthe property, which occurred on January 24,

2019. See Compl. ,r,r 14-15; Countercl. ,r 9. First Protective' s second estimate was still significantly

lower than Rike's estimate. See Countercl. ,r 9.

        On February 17, 2019, Rike hired StormPro Public Adjusters, L.L.C. ("StormPro") to assist

her with documenting and negotiating her insurance claim with First Protective. See id.            ,r 10.
StormPro sent an Appointment of Public Adjuster Form to First Protective, as well as StormPro's

estimate for the cost of mitigation services needed to repair the property, with the caveat that this

estimate was not final and the investigation continued. See id. ,r,r 10-11; Compl. ,r 16. On April 9,

2019, First Protective sent StormPro a letter asking for StormPro's estimate, indicating that it had

not received all documentation needed to conclude Rike's claim and noting that it had not yet

received documentation of losses under Coverage B, Coverage C, or Coverage D. See Compl. ,r,r

17-18; Countercl. ,r 12. 1 On April 15, 2020, StormPro provided First Protective with its estimate,

which contained estimates of losses under Coverage A and Coverage C. See Compl.                   ,r   19;

Countercl. ,r 13. At this time, Rike had not provided documentation oflosses under Coverage D.

See Compl. ,r 20.

       On May 6, 2019, First Protective sent Rike (through StormPro) a Demand for Appraisal

under the policy. It stated: "[First Protective h]ereby invokes the Appraisal provision under the
                                                    I




conditions ofyour homeowner's insurance policy in order to resolve your entire claim in the above

referenced claim. [First Protective's] demand for appraisal is based upon [First Protective's]


       1
         Coverage A covers the dwelling. Coverage B covers other structures. Coverage C covers
personal property. Coverage D covers loss of use. See [D.E. 1-1] 14-16.

                                                    4

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 4 of 26
understanding that the parties cannot agree upon the amount of your loss." [D.E. 8-2]; see Compl.

,r 21; Countercl. ,r 14.   The letter also identified First Protective's chosen appraiser, Scott Mauldin

("Appraiser Mauldin"). See Compl.          ,r 21;   Countercl.   ,r 14.   On May 22, 2019, Rike notified

Appraiser Mauldin that she selected John Robison ("Appraiser Robison") as her appraiser. See

Compl. ,r 23; Countercl. ,r 15.

         Over the next several months, Appraiser Robison and Appraiser Mauldin inspected Rike's

property and produced their respective estimates ofRike's losses. See Compl. ff 24-25; Countercl.

,r 16.   At the time, Rike had not produced any documentation of losses under Coverage D. See

Compl. ,r 26. Appraiser Robison's estimate only contained estimates of losses under Coverage A

and Coverage C. See id. ,r 25. However, Appraiser Mauldin' s estimate provided estimates oflosses

under Coverage A, Coverage C, and Coverage D, including a i:.:nmmary and breakdown as to the

estimated losses under Coverage D. See Countercl. ,r 17; [D.E. 8-3]. On March 19, 2020, Appraiser

Mauldin and Appraiser Robison agreed on Rike's amount of loss. They completed and submitted

an.Appraisal oflnsurance Claim-Award Form ("Award"), which identified the amount ofloss they

agreed upon under Coverage A, Coverage C, and Coverage D. The Appraisal Award expressly

stated that both appraisers agreed on the value ofRike's loss under Coverage D. The Appraisal

Award stated that it would be valid and binding if a majority of appraisers signed the Award, which

they did. See Compl. ,r 29; Countercl. ,r 18.

         On May 13, 2020, First Protective sent Rike a letter stating that it was paying her the

appraisal amounts for Coverage A and Coverage C, but not Coverage D. See [D.E. 8-5]. Rike

alleges that First Protective refused to pay Coverage D because "a claim for additional living

expenses was not presented at any time before or during the appraisal until the final appraisal report

with executed award was received on March 24, 2020, which was after the appraisal process was

                                                      5

            Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 5 of 26
concluded," and the policy requires a disagreement as to the amount ofloss in order to be ripe for

appraisal. Countercl. ,r 20; [D.E. 8-5].

                                                   II.

         On June 19, 2020, First Protective filed suit seeking a declaratory judgment that the Appraisal

Award is invalid and not binding. See Compl. at 12. First Protective contends that because Rike

never presented documentation for any item or loss under Coverage D before First Protective

demanded appraisal, Rike never substantiated a loss under Coverage D. Thus, First Protective and

Rike never disagreed on the value of any item or loss under Coverage D. See id. fl 42-44. First

Protective also contends that Rike failed to comply with her Duties After Loss, violating a necessary

con'dition to appraisal. See id. fl 45-48. Alternatively, First Protective alleges that the Appraisal

Award is invalid due to fraud, mistake, or other impeaching circumstances because it included

payments under Coverage D for loss of use which had not yet occurred. See id. fl 49--50.

         Rike disagrees and makes three counterclaims. First, she alleges that First Protective

breached the policy by failing to pay Rike under the Appraisal Award. See Countercl. fl 33-38.

Second, she alleges that First Protective violated the covenant of good faith and fair dealing when

it invoked the appraisal process only to challenge the Appraisal Award. See id. fl 39-42. Third,

Rike alleges that First Protective engaged in unfair settlement practices in violation of N.C. Gen.

Stat. § 58-63-15(11) thereby entitling Rike to damages under sections 75-1.1 and 75-16. See id. fl

43-51.

         Rike seeks judgment on the pleadings and makes three arguments. First, Rike argues that

the Appraisal Award is binding on the parties under North Carolina law because (a) the parties

properly disagreed as to the value ofRike's claim such that the Appraisal Award was not premature;

(b) First Protective waived its rights to object by expressly invoking and enforcing the appraisal

                                                   6

            Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 6 of 26
provision; and (c) First Protectj.ve failed to plausibly allege fraud, mistake, or other impeaching

circumstances. See [D.E. 12] 9--18. Second, Rike argues First Protective breached the policy

contract. See id. at 19--20. Third, Rike argues that First Protective engaged in unfair and deceptive

trade practices. See id. at 20-24.

                                                 m.
       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the pleadings

"[a]:fter the pleadings are closed-but early enough not to delay trial." Fed. R. Civ. P. 12(c). A

motion for judgment on the pleadings should be granted if''the moving party has clearly established

that no material issue of fact remains to be resolved and the party is entitled to judgment as a matter

oflaw." Park Univ. Enters. v. Am. Cas. Co. of Reading. 442 F.3d 1239, 1244 (10th Cir. 2006)

(quotation omitted), abrogated on:other grounds by Magnus, Inc. v. Diamond State Ins. Co., 545 F.

App'x 750 (10th Cir. 2013) (unpublished); see Mayfield v. Nat'l Ass'n for Stock Car Auto Racing,

Inc., 674 F.3d 369,375 (4th Cir. 2012); Burbach Broad. Co. ofDel. v. Elkins Radio Com.. 278 F.3d

401, 405--06 (4th Cir. 2002).

       The same standard applies to a motion for judgment on the pleadings as to a motion to

dismiss for failure to state a claim. See Burbach Broad. Co., 278 F.3d at 40~6. When a court

evaluates a motion for judgment on the pleadings, it must construe the facts and reasonable

inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759 F.3d 343,

347, 352-53 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708 F.3d

549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilbert, 576 U.S. 155

(2015); Burbach Broad. Co., 278 F.3d at 406. A court must determine whether a pleading is legally

and factually sufficient See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Com. v.

Twombly. 550 U.S. 544, 554-70 (2007); Giarratano v. Johnso:g, 521 F.3d298, 302 (4th Cir. 2008).

                                                  7

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 7 of 26
A pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." See Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at

570; Giarratano, 521 F.3d at 302. Moreover, a court need not accept a pleading's legal conclusions

drawn from the facts. Iqbal, 556 U.S. at 678-79; Giarratano, 521 F.3d at 302. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted).

        In evaluating a motion for judgment on the pleadings, the court may consider the pleadings

and any materials referenced in or attached to the pleadings, which are incorporated by reference.

See Fed. R Civ. P. lO(c); Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1465 (4th Cir.

1991 ). A court also may consider ''matters ofwhich a court may take judicial notice," such as public

records. Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007). In addition, a court

may consider documents attached to a motion for judgment on the pleadings so long as those

documents are "integral to the complaint'' and authentic. Philips v. Pitt Cnty. Mem'l Hosp., 572

F.3d 176,180 (4th Cir. 2009); see Rockville Cars, LLCv. CityofRockville, 891 F.3d 141,145 (4th

Cir. 2018). However, the "[d]efendant cannot rely on allegations of fact contained only in the

answer, including affirmative defenses, which contradict the complaint because [p]laintiffwas not

required to reply to defendant's answer, and all allegations in the answer are deemed denied."

Mendenhall v. Hanesbrands, Inc., 856 F. Supp. 2d 717, 724 (M.D.N.C. 2012) (alterations and

quotations omitted); see Fed. R. Civ. P. 8(b)(6) ("If a responsive pleading is not required, an

allegation is considered denied or avoided.").

       First Protective's claims and Rike's counterclaims arise under North Carolina law.

Accordingly, this court must predict how the Supreme Court of North Carolina would rule on any

disputed state law issues. See Twin City Fire Ins. Co. v. Ben Am.old-Sunbelt Beverage Co. of S.C.,

                                                   8

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 8 of 26
433 F.3d36S, 369 (4th Cir. 200S). In doing so, thecourtmustlookfirstto opinions ofthe Supreme

Court ofNorth Carolina. See id.; Park.way 1046, LLC v. U.S. Home Corp., 961 F.3d 301, 306 (4th

Cir. 2020); Stable v. CTS Corp., 817 F.3d 96, 100 (4th Cir. 2016). If there are no governing

opinions from the Supreme Court of North Carolina, this court may consider the opinions of the

North Carolina Court of Appeals, treatises, and ''the practices of other states." Twin City Fire Ins.

Co., 433 F.3d at 369 (quotation and citation omitted). In predicting how the highest court of a state

would address an issue, this court must ''follow the decision of an intermediate state appellate court

unless there is persuasive data that the highest court would decide differently." Town ofNags Head

v. Toloczko, 728 F.3d 391, 398 (4th Cir. 2013) (quotation omitted); see Hicks v. Feioc~ 48S U.S.

624, 630 & n.3 (1988). Moreover, in predicting how the highest court of a state would address an

issue, this court "should not create or expand a [s]tate's public policy."             Time Warner

Ent-Advance/Newhouse P'ship v. Carteret-CravenElec. Membership Corp., S06 F.3d 304, 314 (4th

Cir. 2007) (alteration and quotation omitted); see Day & Zimmennann Inc. v. Challoner, 423 U.S.

3, 4 (197S) (per curiam); Wade v. Danek Med., Inc., 182 F.3d 281,286 (4th Cir. 1999).

       Initially, the court addresses First Protective' s declaratory judgment claim and Rike's motion

for judgment on the pleadings concerning the contract. Under North Carolina law, interpreting a

written contract is a question oflaw for the court. See Briggs v. Am. & Efird Mills, Inc., 2S1 N.C.

642, 644, 111 S.E.2d 841, 843 (1960); N.C. Farm Bureau Mut. Ins. Co. v. Mizell, 138 N.C. App.

S30, S32, S30 S.E.2d 93, 9S (2000). When interpreting a written insurance policy

       [T]he goal of construction is to arrive at the intent ofthe parties when the policy was
       issued. Where a policy defines a term, that definition is to be used. If no definition
       is given, non-technical words are to be given their meaning in ordinary speech, unless
       the context clearly indicates another meaning was intended. The various terms ofthe
       policy are to be harmoniously construed, and if possible, every word and every
       provision is to be given effect....


                                                 9

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 9 of 26
Gaston Cnty. Dyeing Mach. Co. v. Northfield Ins. Co., 3S1 N.C. 293, 299--300, S24 S.E.2d S58, S63

(2000) (quotation omitted); see Plum Props., LLC v. N.C. Farm.BureauMut. Ins. Co., 2S4 N.C. App.

741, 744-4S, 802 S.E.2d 173, 17S (2017); Mizell, 138 N.C. App. at S32, S30 S.E.2d at 9S. A court

may only construe the policy language when the language used in the policy is ambiguous. See

Mizell, 138 N.C. App. at S32, S30 S.E.2d at 9S. Courts construe ambiguities against the insurer and

in favor ofthe insured. See id. Similarly, courts interpret coverage clauses broadly and exclusionary

clauses narrowly. See Plum Props., 2S4 N.C. App. at 744-4S, 802 S.E.2d at 175-76. Language is

not ambiguous, however, "simply because the parties contend for differing meanings to be given to

the language." Mizell, 138 N.C. App. at S32, S30 S.E.2d at 9S.

        In order for a disagreement to trigger an appraisal provision in an insurance policy, the

disagreement cannot be unilateral. See Hailey v. Auto-Owners Ins. Co., 181 N.C. App. 677, 684,

640 S.E.2d 849, 8S3 (2007). A bilateral or multilateral disagreement requires a "meaningful

exchange of information sufficient for each party to arrive at a conclusion before a disagreement

could exist." Id. at 684, 640 S.E.2d at 8S3-S4 (citation omitted). Moreover, the insured must

"substantiate the amount of loss he allegedly sustained" before the parties can disagree over loss.

Id. at 687,640 S.E.2dat8SS; see Owners Ins. Co. v. S. PinesHotelOperationsLLC, No. 1:13CV8,

2013 WL S9S924, at *4 (M.D.N.C. Feb. 14, 2013) (unpublished).

       An insured must comply with the insurance policy's post-loss duties in order to invoke an

appraisal provision. See Hailey. 181 N.C. App. at 687,640 S.E.2d at 85S. However, "it [is] only

                                                         •                         •
reasonable to require compliance with [post-loss] duties to the extent requested prior to invoking

appraisal." Id. Therefore, compliance with post-loss duties depends on the insurer's requests.

Regarding post-loss duties, ''the omission of any reference to other policy provisions in the appraisal



                                                  10

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 10 of 26
clause [does] not create an ambiguity in the insurance contract." Id. at 685, 640 S.E.2d at 854

(citation omitted).

     · The parties construe Hailey differently. Rike argues that the Appraisal Award was not

premature because (1) the parties disagreed about the amount of loss, and (2) Rike complied with

her post-loss duties. See [D.E. 12] 10-13. Rike contends that Hailey requires "some meaningful

exchange of information" but not "an exchange of every possible piece of information potentially

available to the insured." Id. at 11. Rike also argues that, unlike in Hailey, she and First Protective

engaged in a meaningful exchange ofinformation allowing for disagreement. In support, Rike notes

that parties had separate inspectors inspect the property and provide estimates of damages. First

Protective then initiated a second inspection given the differences between those estimates, and Rike

complied with First Protective's requests for information. See id. at 11-12. First Protective then

invoked the appraisal process. In contrast, the insured in Hailey immediately invoked appraisal after

disagreeing about the loss amount. See Hailey, 181 N.C. App. at 687, 640 S.E.2d at 855.

       Rike also argues that she complied with her post-loss duties. See [D.E. 12] 10-13.

According to Rike, First Protective never requested documentation ofloss under Coverage D before

invoking appraisal; therefore, Rike did not violate any post-loss duties. See id. at 12 ("[B]ased on

both the express language of the Duties After Loss provision and the express holding of the North

Carolina Court ofAppeals in Hailey, [Rike] exchanged all required information and documentation

and complied with all required post-loss obligations such that the Appraisal was not premature based

on a lack of disagreement as to the value of the claim.").

       First Protective responds that the policy, read as a whole, requires Rike to substantiate losses

as to each coverage individually in order to create disagreement See [D.E. 17] 4-5. According to

First Protective, no disagreement exists because Rike never provided proof of loss under Coverage

                                                 11

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 11 of 26
:b, leaving nothing with which First Protective could disagree.    See id. at 6. First Protective also

argues there was no "meaningful exchange of information" because the separate inspections

evaluated property damage, while Coverage D concerns living expenses. See id. at 7.

       As for post-loss duties, First Protective has not plausibly alleged that Rike did not comply

with her duty to provide documentation as requested.              First Protective never requested

documentation oflosses under Coverage D before invoking appraisal. Tellingly, the policy requires

the insured to provide documentation as requested. See [D.E. 1-1] 25. Even were the court to find

the language ambiguous, North Carolina law requires the court to construe ambiguities in favor of

Rike. See, ~ Mizell, 138 N.C. App. at 532, 530 S.E.2d at 95. Therefore, the court rejects First

Protective's contention about post-loss duties.
                            I
       Alternatively, First Protective waived its right to challenge the Appraisal Award as

premature. Under North Carolina law, "an insurer may be found to have waived a provision or

condition in an insurance policy which is for its own benefit." Brandon v. Nationwide Mut. Fire Ins.

Co., 301 N.C. 366,370,271 S.E.2d 380,383 (1980); Lloyd v. Grain Dealers Mut. Ins. Co., 183 N.C.

App. 490, 645 S.E.2d 230, 2007 WL 1599087, at *2 (2007) (unpublished); Brendle v. Shenandoah

Life Ins. Co., 76 N.C. App. 271, 276, 332 S.E.2d 515, 518 (1985). Waiver is "an intentional

relinquishment or abandonment ofa known.right or privilege." Cullen v. Valley Forge Life Ins. Co.,

161 N.C. App. 570, 574, 589 S.E.2d 423,428 (2003) (quotation omitted), overruled on other grounds

by Bumpers v. Cm1y. Bank of N. Va., 367 N.C. 81, 88, 747 S.E.2d 220, 226 (2013); see,            ~


Clementv. Clement, 230N.C. 636,639, 55 S.E.2d459, 461 (1949) (quotations omitted); Medearis

v. Trs. of Meyers Park Baptist Church, 148 N.C. App. 1, 10, 558 S.E.2d 199, 206 (2001). Waiver

is a ''mixed question oflaw and fact." Hicks v. Home Sec. Life Ins. Co., 226 N.C. 614,619, 39

S.E.2d 914, 918 (1946). When the facts are undisputed, ''waiver becomes a question oflaw." Id.;

                                                  12

         Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 12 of 26
PennsylvaniaNat'l Mut. Cas. Ins. Co. v. Jacksoa No. 7:07-CV-130-D, 2009 WL 10689281, at *4

(E.D.N.C. Sept. 2, 2009) (unpublished).

        To find waiver ofan insur~ policy provision, there must have been (1) ''knowledge on the

part of the insurer of the pertinent facts" and (2) "conduct thereafter inconsistent with an intention

to enforce the contract." Cullen, 161 N.C. App. at 575, 589 S.E.2d at 428 (quotation omitted).

"Knowledge is satisfied where knowledge of facts which the insurer has or should have had

constitutes notice of whatever an inquiry would have disclosed and is binding on the insurer."

Jacksoa 2009 WL 10689281, at *4 (quotation omitted). Knowledge can be actual or constructive.

See id An insured need not explicitly disclose information to an insurer for the insurer to have

knowledge. See id.; Cullen, 161 N.C. App. at 575, 589 S.E.2d at 428-29. Courts have found

sufficient knowledge for waiver (1) where medical records indicated a melanoma but the insured

failed to explicitly disclose it; (2) where an insurer received proofs ofloss; and (3) where an insurer

immediately hired an accounting firm to investigate the insured' s business loss claim. See Brandoa

301 N.C. at 373-74, 271 S.E.2d at 385; Lloyd, 2007 WL 1599087, at *3; Cullen, 161 N.C. App. at

575, 589 S.E.2d at 428-29.

       In determining whether an insurance company has waived a policy provision through

conduct, courts look not to a single act, but rather "a series of acts or a course ofconduct inconsistent

with an intention to enforce the requirement." Brandoa 301 N.C. at 372, 271 S.E.2d at 384; see

Lloyq, 2007 WL 1599087, at *2. Waiver need not be explicit, but can be implied. See,~ Owners

Ins. Co., 2013 WL 595924, at *4; Blue Bird Cab Co. v. Am. Fid. & Cas. Co., 219 N.C. 788, 790, 15

S.E.2d 295, 301 (1941). Factors relevant to determining waiver of proof ofloss include:

       whether the insurer had actual knowledge ofthe loss; whether the insurer customarily
       sent blank forms or promised to send forms, and did not; whether an agent or adjuster
       made representations to insured indicating that no proofs need be filed; whether the

                                                   13

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 13 of 26
       insurer continued to demand a detailed inventory; whether the insurer made partial
       payment or otherwise indicated a recognition of liability by assurances that an
       adjustment would be made; and whether the insurer rejected proofs ofloss without
       explicitly stating the deficiencies and the means by which they could be corrected.

Brandon, 301 N.C. at 372,271 S.E.2d at 384 (citations omitted). North Carolina courts have found

that insurers waived provisions where the insurer (1) negotiated payment with the insured and

granted a change of beneficiary; (2) sent emails discussing relevant losses; (3) prepared estimates

for the contested type of coverage among other actions; and (4) hired an accounting firm and made

a settlement offer. See Owners Ins. Co.,2013 WL595924, at *4;Brandon, 301 N.C. at373-74,271

S.E.2dat385;Lloyq,2007WL 1599087,at*3; Cullm 161 N.C.App. at 575,589 S.E.2dat428-29.

       Rike contends that First Protective waived its right to argue that the Appraisal Award was

premature due to lack of disagreement about Coverage D by expressly invoking and enforcing the

appraisal provision itself. See [D.E. 12] 14-17. In support, Rike cites First Protective' s invocation

of the Appraisal provision without requesting proof of loss, statement that the Appraisal was to

resolve the "entire claim," participation in the appraisal process for over a year without objection,

and the appraisers' agreement to award losses under Coverage D under the Appraisal Award. See

id at 15-16. Rike cites Cullen and Owners Insurance Company as examples where courts found an

insurer's course of conduct waived proof of loss. See id. at 14-15. First Protective responds that

it could not waive its right to object when it lacked notice of losses under Coverage D and

distinguishes this case from Owners Insurance Company and Cullen because those insurers received

notice. See [D.E. 17] 8-10.

       In Cullm the parties disputed whether an insurer waived its "good health" provision when

it provided health insurance coverage to a patient with a melanoma. See Cullm 161 N.C. App. at

575,589 S.E.2d at 428. Although the patient failed to disclose the melanoma expressly, medical


                                                 14

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 14 of 26
records submitted to the insurer revealed its existence. See id. Moreover, the insurer "negotiated

plaintiff's check in payment of the subject policy's premium, received without objection a request

for a change ofbeneficiary, and granted that request almost a month after knowledge ofthe pertinent

facts concerning plaintiff's health." Id. The court held that the insurer waived the good health

requirement because the insurer's behavior conflicted with an intent to enforce the provision. See



       In Owners Insurance Company. the plaintiff contended it did not
                                                                    ,·
                                                                       receive documentation of

purported business losses sufficient to disagree before the appraisal. See Owners Ins. Co., 2013 WL

595924, at *3. Nonetheless, the court found that emails between the parties regarding the

itemiz.ation of business income loss suggested that plaintiff "at least implicitly, agreed that all

conditions precedent to appraisal were met and that the process should move forward." Id. at *4.

       Cullen and Owners Insurance Company do not support First Protective's argument Both

parties agree that Rike did not provide documentation oflosses under Coverage D. However, First

Protective's Appraiser Mauldin included an award under Coverage D and First Protective received

the Appraisal Award, which stated that losses under Coverage D had been appraised and noted the

dollar amount to be awarded under Coverage D. See Comp!. ,r 29; [D.E. 8-4]. Before the Appraisal

Award, First Protective' s Appraiser Mauldin calculated and reported estimates for Rike' s loss ofuse.

See [D.E. 8-3] 24. On this record, Rike's failure to provide proof ofloss is not determinative, and

First Protective received notice oflosses under Coverage D through its own Appraiser Mauldin. See,

e.g.• Cull~ 161 N.C. App. at 575, 589 S.E.2d at 428.

       As for First Protective's conduct, First Protective invoked the appraisal provision without

requesting any proof ofloss under Coverage D and also stating that the Appraisal was to resolve the

"entire claim." See Comp!. ,r 21; Countercl. ,r 14. First Protective then participated in the Appraisal

                                                  15

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 15 of 26
process for over a year without objection. See Countercl.      ,r 29.   Moreover, Appraiser Mauldin

appraised Rike's losses under Coverage D, submitted an estimate including losses under Coverage

D, and agreed with Appraiser Robison on an Appraisal Award, including and award under Coverage

D: See id.   ff 17-18, 20; Compl. ,r 29. First Protective's participation without objection in the
appraisal process that included Coverage D conflicts with an intent to enforce a disagreement or

duties after loss requirement. Like the insurer in Brandon, First Protective, through Appraiser

Mauldin, prepared an estimate for the coverage First Protectj.ve now disputes. See Brandon, 301

N.C. at 373-74, 271 S.E.2d at 384-85. Additionally, like the insurer in Lloyd, First Protective

engaged in a settlement process over the coverage in question. See Lloyd, 2007 WL 1599087, at *3.

       As for First Protective's claim for fraud, mistake, or other impeaching circumstances, Rike

contends that First Protective fails to allege facts supporting its claim for fraud, mistake, or other

impeaching circumstances. See [D.E.12] 17. FirstProtectiverespondsthattheAppraisalAward's

inclusion ofpayments under Coverage D reflects fraud, mistake, or other impeaching circumstances.

See [D.E. 17] 11-12.

       ''If the contractual appraisal provisions are followed, an appraisal award is presumed valid

and is binding absent evidence of fraud, duress, or other impeaching circumstances." Enzor v. N.C.

Farm Bureau Mut. Ins. Co., 123 N.C. App. 544, 545-46, 473 S.E.2d 638, 639 (1996); see also

Harleysville Mut. Ins. Co. v. Narron, 155 N.C. App. 362, 370, 574 S.E.2d 490, 495 (2002); N.C.

Farm Bureau v. Harrell, 148 N.C. App. 183, 185, 557 S.E.2d 580, 581 (2001); McMillan v. State

Farm.Fire& Cas. Co., 93 N.C.App. 748, 751-52, 379 S.E.2d 88, 90 (1989). An appraiser's errors

oflaw or fact "are insufficient to invalidate an award fairly and honestly made." Enzor, 123 N.C.

at 546, 473 S.E.2d at 639-40. Therefore, the proper inquiry is: "(l) whether the contractual appraisal

provisions were followed; and (2) if so, whether [there is] evidence sufficient to support invalidation

                                                  16

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 16 of 26
of the appraisal." Elledge v. Austin, 173 N.C. App. 756, 620 S.E.2d 32, 2005 WL 2649111, at *4

(2005) (unpublished).

       A party must plead fraud or mistake with particularity. See Fed. R. Civ. P. 9(b) ("In alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake. Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally."). A party pleading a fraud claim must include ''the time, place, and contents ofthe false

representations, as well as the identity ofthe person making the representations and what he obtained

thereby." Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999)

(quotation omitted); see McCauley v. Home Loan Inv. Bank F.S.B., 710 F.3d 551, 559-60 (4th Cir.

2013); United States ex rel. Nathan v. TakedaPharms. N. Am., Inc., 707F.3d451, 455--61 (4th Cir.

2013);Adkinsv. CrownAuto, Inc., 488 F.3d225, 231-32 (4th Cir. 2007); Dunn v. Borm, 369F.3d

421, 426--34 (4th Cir. 2004); United States ex rel. Harrison v. We~tinghouse Savannah River Co.,

352 F.3d 908, 921-22 (4th Cir. 2003).

       To state a fraud claim under North Carolina law, a plaintiff must allege: "(1) [a] false

representation or concealment of a material fact, (2) reasonably calculated to deceive, (3) made with

intent to deceive, (4) which does in fact deceive, (5) resulting in damage to the injured party." Forbis

v. Neal, 361 N.C. 519, 526--27, 649 S.E.2d 382, 387 (2007). "[A]ny reliance on the allegedly false

representations must be reasonable." Id. Whether a plaintiff reasonably relied on a defendant's

representations is ordinarily a jury question ''unless the facts are so clear as to permit only one

conclusion." Marcus Bros. Textiles, Inc. v. Price Waterhouse, LLP, 350 N.C. 214, 224--25, 513

S.E.2d 320,327 (1999) (emphasis and quotation omitted). In the context of insurance appraisals,

courts generally find fraud in prejudicial or one-sided acts, such as an umpire hearing only from one



                                                  17

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 17 of 26
appraiser and not the other because the other received no notice ofthe proceedings. See Harleysville,

155 N.C. App. at 370-71, 574 S.E.2d at 495.

       As for mistake, an error of law or fact, even if it exceeds the appraiser's powers, cannot

"invalidate an award fairly and honestly made." Enzor, 123 N.C. at 556,473 S.E.2d at 639-40; see

also Harrell, 148 N.C. App. at 187, 557 S.E.2d at 582. For example, in Harleysville, the court

refused to invalidate an award where the appraiser mistakenly included non-hurricane damage. See

Harleysville, 155 N.C. App. at 371, 574 S.E.2d at 496.

       As for "other impeaching circumstances," the court must consider such circumstances on a

case by case basis. See Elledge, 2005 WL 2649111, at *4; Harleysville, 155 N.C. App. at 371, 574

S.E.2d at 495. Although North Carolina courts have not defined "impeaching circumstances," an

"'impeaching circumstance' must, at the very least, have a bearing on the accuracy or authenticity

ofthe appraisal." Elledge, 2005 WL 2649111, at *5; see Harleysville, 155 N.C.App. at 370-71, 574

S.E.2d at 495-96.

       First Protective has failed to plausibly allege fraud, mistake, or other impeaching

circumstances. As for fraud, an error of fact cannot invalidate an appraisal award so long as it was

honestly and fairly made. See Harleysville, 155 N.C. App. at 37().;-71, 574 S.E.2d at 495-96. As for

mistake, the court need not determine whether the payments for loss ofuse for April, May, June, and

July 2020 are mistaken. Even ifthey are, such a mistake does not invalidate an appraisal award. See

Enzor, 123 N.C. at 556, 473 S.E.2d at 639-40. Furthermore, First Protective has not plausibly

alleged "other impeaching circumstances." See Elledge, 2005 WL 2649111, at *5. Accordingly,

the court grants Rike's motion for judgment on the pleadings and dismisses First Protective's

declaratory judgment claim that the Appraisal Award is invalid.



                                                 18

          Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 18 of 26
                                                 IV.

                                                  A.
       As for Rike's motion for judgment on the pleadings concerning her counterclaim for breach

of contract, a breach of contract claim involves two elements: (1) the existence of a valid contract

and (2) breach of the terms ofthat contract. See McLamb v. T.P. Inc., 173 N.C. App. S86, S88, 619

S.E.2d S77, S80 (200S); Poorv. Hill, 138 N.C. App. 19, 26, S30 S.E.2d 838, 843 (2000). A breach

of a contract occurs where there is "[n]on-performance[,] ... unless the person charged ... shows

some valid reason which may excuse the non-performance; and the burden of doing so rests upon

him." Cater v. Barker, 172 N.C. App. 441, 447, 617 S.E.2d 113, 117 (200S) (quotation omitted),

aff'g, 360 N.C. 357, 62S S.E.2d 778 (2006); see Abbington SPE, LLC v. U.S. Bank Nat'l Ass'n,
3S2 F. Supp. 3d S08, S17 (E.D.N.C. 2016), aff'g, 698 F. App'x 7S0 (4th Cir. 2017) (per curiam)

(unpublished). An insurance policy is a contract, and the policy's provisions govern the rights and

dutiesofthecontractingparties. See GastonCnty. Dyeing Mach. Co., 3S1 N.C. at 299, S24 S.E.2d

atS63; C.D. Spang]erConstr. Co. v. Indus. Cranksbaft&Eng'gCo., 326N.C.133, 142,388 S.E.2d

S57, S62 (1990). The insured party "has the burden of bringing itself within the insuring language

of the policy." Nelson v. Hartford Underwriters Ins. Co., 177 N.C. App. S9S, 606, 630 S.E.2d 221,

229 (2006) (quotation omitted).

       The parties agree that the insurance agreement is a valid contract under North Carolina law,

but they dispute whether First Protective breached the contract. Rike alleges that First Protective

breached the contract via the appraisal provision and the loss payment provision. See Countercl. ,r

36; [D.E. 12] 19. First Protective responds that because the parties failed to meet the condition

precedent to disagree, First Protective' s duty to perform was not triggered, and it did not breach the

contract. See [D.E. 17] 11-12.

                                                  19

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 19 of 26
        The appraisal provision provides, inter all~ that "[i]f you and we fail to agree on the value

or amount of any item or loss, either may demand an appraisal of the loss." [D.E. 1-1] 26. ''If the

appraisers submit a written report of an agreement to us, the amount agreed upon will be the amount

ofloss." Id. The loss payment provision provides, inter all~ "[w]e will pay within 60 days after the

amount is finally determined." Id. at 27. "This amount may be determined by ... the filing of an

appraisal award with us." Id.

        Rike complied with her duties under the policy both before and after First Protective invoked

the appraisal process. First Protective failed to comply with its contractual obligations under the

policy after invoking the appraisal process. During the appraisal process, First Protective' s appraiser

and Rike's appraiser agreed on the amount ofloss (including under Coverage D) and submitted it

to First Protective in the Appraisal Award. That "agreed upon" amount became ''the amount of

loss"under section I.F. of the policy. See id. at 26. Under section I.J., First Protective had to pay

Rike "60 days after'' the appraisers filed the Appraisal Award. See id. at 27. First Protective failed

to do so and breached the policy. Thus, the court grants Rike' s motion for judgment on the pleadings

on her breach of contract counterclaim.

                                                  B.
       As for Rike's motion for judgment on the pleadings on her counterclaim for breach of the

covenant of good faith and fair dealing, every contract contains "an implied covenant of good faith

and fair dealing." BicycleTransitAuth.,Inc. v. Bell, 314N.C.219,228, 333 S.E.2d299, 305 (1985)

(quotation omitted). Under the covenant, ''neither party will do anything which injures the right of

the other to receive the benefits of the. agreement." Robinson v. Deutsche Bank Nat'l Tr. Co., No.

5:12-CV-590-F, 2013 WL 1452933, at *11 (E.D.N.C. Apr. 9, 2013) (unpublished) (quotation

omitted). Where parties have executed a written contract, an action for "breach of the covenant of

                                                  20

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 20 of 26
good faith and fair dealing is part and parcel of a claim for breach of contract." McKinney v.

Nationstar Mortg., LLC, No. 5:15-CV-637-FL, 2016 WL 3659898, at *8 (E.D.N.C. July 1, 2016)

(unpublished) (alteration and quotation omitted); see Murray v. Nationwide Mut. Ins. Co., 123 N.C.

App. 1, 19,472 S.E.2d 358,368 (1996); Lord ofShalford v. Shelley's JeweJry, Inc., 127 F. Supp.

2d 779, 787 (W.D.N.C. 2000), aff'g, 18 F. App'x 147 (4th Cir. 2001) (per curiam) (unpublished).

       North Carolina law recognizes "a separate claim for breach of an implied covenant of good

faith and fair dealing only in limited circumstances involving special relationships between parties,

[such as] cases involving contracts for funeral services and insurance." Michael Brovosky

GoldsmithLLC v. Jewelers Mut. Ins. Co., 359 F. Supp. 3d 306, 313-14 (E.D.N.C. 2019) (quotation

omitted); AdaLissGrp.(2003)v.SaraLeeCor;p.~No.1:06-CV-610,2009WL3241821,at•13n.10

(M.D.N.C.Sept.30,2009)(unpublished),rmm:tandrecommendationadoptedhy2010WL3910433

(M.D.N.C. Apr. 27, 2010) (unpublished). "Outside such circumstances, actions for breach of good

faith fail." Ada Liss Grp. (2003), 2009 WL3241821, at *13 n.10. In the insurance context, a claim

for breach of the covenant of good faith and fair dealing requires three elements: "(1) a refusal to

pay after recognition of a valid claim; (2) bad faith; and (3) aggravating or outrageous conduct."

LRP Hotels of Carolina v. Westfield Ins. Co., No. 4:13-CV-94-D, 2014 WL 5581049, at *4

(E.D.N.C. Oct. 31, 2014) (unpublished) (quotations omitted); see, e.g.• Gandecha v. Metro. Prop.

& Cas. Ins. Co., No. 5:13-CV-688-F, 2014 WL 4243797, at *5 (E.D.N.C. Aug. 26, 2014)

(unpublished).

       Legitimate and honest disagreement over the scope of coverage under an insurance contract

does not amount to bad faith. Rather, ''when an insurer denies a claim because of a legitimate,

'honest disagreement' as to the validity of the claim, the insurer is entitled to judgment as a matter

of law because the plaintiff cannot establish bad faith or any tortious conduct on the part of the

                                                 21

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 21 of 26
insurer." Topsail Reef Homeowners Ass'n v. Zurich Specialities London, Ltd., 11 F. App'x 225,

238 (4th Cir. 2001) (per curiam.) (unpublished); see Universal Underwriters Ins. Co. v. Lallier, 334

F. Supp. 3d 723, 736 (E.D.N.C. 2018). Bad faith does not encompass an "honest disagreement or

innocent mistake." Lovell v. Nationwide Mut. Ins. Co., 108 N.C. App. 416, 421, 424 S.E.2d 181,

185 (1993) (quotation omitted); Dailey v. lntegon Gen. Ins. Con,., 75 N.C. App. 387, 396, 331

S.E.2d 148, 155 (1985). Aggravated conduct includes ''fraud, malice, gross negligence, [and] insult''

as well as actions denying coverage ''willfully, or under circumstances of rudeness or oppression,

or in a manner which evinces a reckless and wanton disregard of the plaintiff's rights." Universal

Underwriters Ins., 334 F. Supp. 3d at 736 (quotation omitted); see Lovell, 108 N.C. App. at 422, 424

S.E.2d at 185; Guessford v. Pennsylvania Nat'l Mut. Cas. Ins. Co., 918 F. Sµpp. 2d 453, 466

(M.D.N.C. 2013). Viewing the pleadings in the light most favorable to First Protective, the court

denies Rike's motion for judgment on the pleadings on her counterclaim for breach of the covenant

of good faith and fair dealing.

                                                 C.
       As for Rike's motion for judgment on the pleadings concerning her UDTPA counterclaim,

N.C. Gen. Stat. § 58-63-15(11) does not include a private cause of action. Nonetheless, a plaintiff

may obtain relief for violations ofN.C. Gen. Stat.§ 58-63-15(11) underN.C. Gen. Stat.§ 75-1.1.

See,~' Elliott v. Am. States Ins. Co., 883 F.3d 384, 396 (4th Cir. 2018); Burch v. Lititz Mut. Ins.

Co., No. 7:12-CV-107-FL, 2013 WL 6080191, at *8-9 (E.D.N.C. Nov. 19, 2013) (unpublished).

In order to establish a prima facie case under the UDTPA, a plaintiff must show: "(1) an unfair or

deceptive act or practice, (2) in or affecting commerce, and (3) which proximately caused injury to

plaintiffs." Grayv. N.C. Ins. Underwriting Ass'n. 352 N.C. 61, 68,529 S.E.2d 676,681 (2000); see

Kelly v. Georgia-Pac. LLC, 671 F. Supp. 2d 785, 798 (E.D.N.C. 2009). "[W]hether an act or

                                                22

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 22 of 26
practice is an unfair or deceptive practice ... is a question oflaw for the court." Gray. 352 N.C. at

68, 529 S.E.2d at 681. Conduct that violates section 58-63-15(11) is an unfair and deceptive act or

practice under the UDTPA because "such conduct is inherently unfair, unscrupulous, immoral, and

injurious to consumers." Id. at 71, 529 S.E.2d at 683; Country Club of Johnston Cncy., Inc. v. U.S.

Fid. & Guar. Co., 150 N.C. App. 231,246, 563 S.E.2d 269,279 (2002). Moreover, although section

58-63-15(11) requires a showing of a ''frequency indicating a 'general business practice,"' a claim

brought under the UDTPA does not require a frequency showing. Gray, 352 N.C. at 71, 529 S.E.2d

at 683; see Westchester Fire Ins. Co. v. Johnson, 221 F. Supp. 2d 637, 643--44 (M.D.N.C. 2002).

Thus, section 58-63-15(11) provides "examples of conduct [supporting] a finding of unfair or

deceptive acts or practices." Johnson, 221 F. Supp. 2d at 644 (quotation omitted).2

       Rike claims that First Protective engaged in unfair claims settlement practices in violation

of section 58-63-15(11) by:

       a. Purposely failing to act in good faith to effectuate prompt, fair and equitable
       settlements of claims in which liability became more than reasonably clear under the
       procedures set out by the Appraisal provision;

       b. Failing to acknowledge and act reasonably promptly upon communications
       regarding the Award and the value of loss under Coverage D;

       c. Refusing to pay the Award's amount for losses under Coverage D of the First
       Protective Policy despite the fact that the First Protective Policy clearly mandated that
       the Award was a final determination of the value of such loss;




       2
          Under North Carolina law, it is unclear whether "conduct that violates § 58-63-15(11) is
a per se violation of § 75-1.1, or instead whether that conduct satisfies § 75-1.1 's conduct
requirement of an unfair or deceptive act or practice, still requiring the complainant to show that the
act or practice was in or affecting commerce and proximately caused injury to the plaintiff before
finding a violation of§ 75-1.1." Elliott, 883 F.3d at 396 n. 7. A court sitting in diversity should not
create or extend public policy. See Time Warner, 506 F.3d at 315.

                                                  23

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 23 of 26
        d. Failing to adopt and implement reasonable standards for the prompt investigation
        and adjustment of claims arising under its policies and for resolution ofthose claims
        under the Appraisal provision(s) ofits policies, including the First Protective Policy;

        e. Purposely refusing to abide by its own standards and procedures for prompt
        investigation and adjustment of claims arising under its policies and attempting to
        manipulate those procedures for its own benefit;

        f. Compelling the insured to institute and participate in litigation to recover amounts
        due by the contractually binding Award by completely refusing to pay the amount
        granted by the Award under Coverage D;

        g. Other p~culars as will be adduced through further investigation, discovery, or
        at trial.

Countercl. ff 43-S1.

       First Protective responds that material factual disputes remain as to Rike' s unfair and

deceptive trade practices and treble damages claims. See [D.E. 17] 12. First Protective contends

that challenging whether Rike had a valid Coverage D claim was an honest contractual dispute, not

an unfair settlement practice. See id. at 12-13. First Protective also contends that no aggravating

circumstances are present. See id. at 13-14. Lastly, First Protective argues that violating N .C. Gen.

Stat. § S8-63-1S(l 1) does not per se violate section 7S-1.1 and does not per se invoke treble

damages. See id. at 14-1S.

       As for N.C. Gen. Stat. § S8-63-1S(l l)(b), Rike replies that First Protective failed to act

reasonably promptly upon communication regarding the Appraisal Award and the amount of loss

under Coverage D. See Countercl. ,r 44(b). First Protective contacted Rike about the Appraisal

•Award six days before payment was due, but within the sixty day payment deadline. See id. ,r 19.

Rike offers no more evidence as to First Protective' s actions after the Appraisal Award was finalized,

or whether the timing of such actions was reasonable. That an insurer did not communicate about

an award for S4 days is not enough, by itself, to show an unfair settlement practice. See,~ Topsail


                                                  24

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 24 of 26
Reef, 11 F. App'x at 233-34, 238; cf. Country Club of Johnston Cncy., ISO N.C. App. at 246-48,

S63 S.E.2d at 279-80; Johnson, 221 F. Supp. 2d at 647. Thus, the court declines to grant Rike

judgment on the pleadings as to whether First Protective failed to act reasonably promptly upon

communication about the Appraisal Award. See, e.g., Majstorovic v. State Farm Fire & Cas. Co.,

No. S:16-CV-771-D, 2018 WL 1473427, at *6 (E.D.N.C. Mar. 24, 2018) (unpublished).

        As for subsection (c), Rike argues that First Protective failed to adopt and implement

reasonable standards for prompt investigations arising under the appraisal provision and that First

Protective failed to abide by its own standards for investigating such claims. See Countercl. ff

44(d), (e). The record, however, is insufficient to grant Rike' s motion for judgment on the pleadings

as to subsection (c).

       As for subsections (f) and (g), Rike contends that First Protective failed to promptly settle

a claim in which liability was reasonably clear and that First Protective compelled her to institute

litigation to recover amounts due by refusing to pay the Appraisal Award. Rik:e's allegation that

First Protective engaged in unfair settlement practices by compelling Rike to institute litigation lacks

merit. First Protective initiated the lawsuit, not Rike. As for good faith, both parties agree that First

Protective did not contact Rike about its disagreement until six days before payment was due, but

that conduct, by itself, does not prove an unfair settlement practice.

       Next, Rike cites Gray for the proposition that failure to timely pay a settlement violates N.C.

Gen. Stat. § S8-63-1 S(l 1)(f). However, Gray does not help Rike. In Gray, the court was reviewing

a jury verdict and held that the insurer's actions were sufficient to sustain a jury verdict in the

insured's favor. See Gray, 3S2N.C. at 73-74, S29 S.E. 2dat684. InconsideringRik:e'smotionfor

judgment on the pleadings, the standard is different, and Gray is not controlling.



                                                  2S

           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 25 of 26
       Finally, Rike cites Murrayv. Nationwide Mutual Insurance Company for the proposition that

where "an insurance company engages in conduct manifesting an inequitable assertion ofpower or

position, that conduct constitutes an unfair trade practice." Murray v. Nationwide Mut. Ins. Co., 123

N.C. App. 1, 9, 472 S.E.2d 358, 362 (1996); see Gray, 352 N.C. at 71, 529 S.E.2d at 681. North

Carolina courts do not define "inequitable assertion of power," but rather discuss N.C. Gen. Stat. §

58-63-15(11). Murray, 123 N.C. App. at 9--10, 472 S.E.2d at 362--63. Viewing the pleadings in the

light most favorable to First Protective, the court declines to grant Rike's motion for judgment on

the pleadings on her UDTPA counterclaim.

                                                 V.
       In sum, the court GRANTS in part and DENIES in part defendant's motion for judgment on

the pleadings [D.E. 11]. The court GRANTS defendant's motion to dismiss plaintiff's declaratory

judgment claim that the Appraisal Award is invalid and not binding, GRANTS defendant's motion

for judgment on the pleadings on her breach of contract counterclaim, DENIES defendant's motion

for judgment on the pleadings on her counterclaim for breach of covenant of good faith and fair

dealing, and DENIES defendant's motion for judgment on the pleadings on her unfair and deceptive

trade practices counterclaim. Whether the two remaining counterclaims will survive a motion for

~ummary judgment is an issue for another day. The parties shall engage in a court-hosted settlement

conference with United States Magistrate Judge James E. Gates.

       SO ORDERED. This .Z,.S day of January 2021.



                                                            JSC.DEVERill
                                                            United States District Judge




                                                 26
           Case 4:20-cv-00124-D Document 26 Filed 01/28/21 Page 26 of 26
